Citation Nr: 1520284	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  13-16 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for a thoracolumbar disorder.

3.  Entitlement to service connection for a stomach disorder. 

4.  Entitlement to service connection for headaches.  

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to April 1992, including service in the Persian Gulf War from September 1990 to April 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Huntington, West Virginia Department of Veterans Affairs (VA) Regional Office (RO). 


FINDINGS OF FACT

1.  The probative evidence of record shows that a lumbar spine disorder has not been diagnosed at any point during the pendency of this appeal.

2.  The probative evidence of record shows that a cervical spine disorder has not been diagnosed at any point during the pendency of this appeal.

3.  The probative evidence of record shows that bilateral hearing loss has not been diagnosed at any point during the pendency of this appeal.

4.  The most probative evidence fails to link the Veteran's claimed headaches to his service.

5.  The most probative evidence fails to link the Veteran's claimed tinnitus to his service.

6.  The most probative evidence fails to link the Veteran's claimed stomach disorder to his service.
CONCLUSIONS OF LAW

1.  The criteria to establish service connection for a lumbar spine disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304. 3.317, 3.655 (2014).

2.  The criteria to establish service connection for a cervical spine disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317, 3.655 (2014).

3.  The criteria to establish service connection for a stomach disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317, 3.655 (2014).

4.  The criteria to establish service connection for headaches are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317, 3.655 (2014).

5.  The criteria to establish service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317, 3.385, 3.655 (2014).

6.  The criteria to establish service connection for tinnitus are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317, 3.655 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, an April 2011 letter provided notice to the Veteran regarding what information and evidence was needed to substantiate his claims for service connection, including informing him of what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  These letters also advised the Veteran of the evidence needed to establish a disability rating and effective date for the claims on appeal.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  In this regard, the Veteran's service treatment records, service personnel records, and VA and private treatment records have been obtained.  

Additionally, the Veteran was scheduled for VA examinations in February 2012 concerning his claims.  However, the Veteran did not attend the scheduled examinations.  Further, the record notes that the Veteran neither called to reschedule his examinations nor was he able to be reached by phone.  Therefore, the Board finds that VA adjudication of the appeal may go forward without rescheduling the Veteran's examinations.  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991) (holding that "the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").

Thus, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's virtual claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims files shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

II.  Service Connection Claims

The Veteran seeks service connection for the claimed disabilities as directly attributable to his military service.  

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  See Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013); Hickson v. West, 12 Vet .App. 247, 253 (1999). 

Further, because the Veteran served in the Southwest Asia Theater of Operations during the Persian Gulf War, service connection may also be established under 38 U.S.C.A. § 1117 (West 2014) and 38 C.F.R. § 3.317 (2014).  Under those provisions, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of Operations during the Persian Gulf War.  For a disability due to undiagnosed illness and medically unexplained chronic multi symptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of Operations or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1).  

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability.  In the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992)(citation omitted).  The requirement of a "current disability" is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal; service connection may be awarded even though the disability resolves prior to adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The standard is whether a disability existed at the time the claim was filed.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).

Certain chronic disabilities, such as sensorineural hearing loss is presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Also, the threshold for normal hearing is between 0 and 20 decibels, and higher threshold shows some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

The absence of evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385 above) is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  Hensley, 5 Vet. App. 155, 159.

Regarding the claim for tinnitus, it is defined as "a noise in the ear, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (DORLAND'S) 1956 (31st ed. 2007).  And, indeed, because of the inherently subjective nature of it, it is readily capable of even lay diagnosis.  Charles v. Principi, 16 Vet. App. 370 (2002).

Lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Kahana, 24 Vet. App. at 433, n.4.  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competency of a lay person.  See Fountain v. McDonald, __ Vet. App. __, 2015 WL 510609, *15 (February 9, 2015); see also Jandreau, 492 F.3d 1376 -77. 

A veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  However, in making its ultimate determination, the Board will give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

	Cervical Spine Disorder, Lumbar Spine Disorder, Bilateral Hearing Loss

As an initial matter, the available evidence of record fails to establish the Veteran has current lumbar or cervical spine disabilities, or a current diagnosis of bilateral hearing loss.  

The Veteran is essentially claiming that he has current low back and neck disabilities and bilateral hearing loss as a result of incidents that occurred during his military service prior to his service in Southwest Asia.  

Turning first to the claims pertaining to the lumbar and cervical spines, the service treatment records contain numerous complaints and treatment for these claimed disorders.  Specifically, as it pertains to the low back, the records reflect the Veteran fell out of tree in 1986 and suffered a muscle strain.  Thereafter, there are several other complaints of low back pain throughout service.  An x-ray taken in January 1990 determined there was no evidence of a fracture and the disc spaces were normal, but there was a suggestion of increased bone density between L1 and L2.  

Similarly, there are numerous complaints of neck pain during service, however, subsequent radiographic testing failed to provide a specific diagnosis.  The Veteran was ultimately diagnosed with recurrent cervical strain during service.  

As for bilateral hearing loss, the service treatment records show several audiograms conducted during his military service.  In May 1979, the Veteran's puretone threshold readings, in decibels, were:




HERTZ


500
1000
2000
3000
4000
RIGHT
25
15
5
5
10
LEFT
30
15
5
5
5

As such, these readings indicate the Veteran had hearing loss in his left ear, only.  Thereafter, an audiogram conducted in July 1986 revealed puretone threshold readings of:




HERTZ


500
1000
2000
3000
4000
RIGHT
20
15
0
10
5
LEFT
15
10
5
0
15

Unlike the findings of the May 1979 audiogram, the results of this audiogram fail to provide a diagnosis of hearing loss in either ear for VA purposes.

Finally, a January 1989 audiogram, revealed puretone threshold readings of:




HERTZ


500
1000
2000
3000
4000
RIGHT
15
10
5
10
20
LEFT
25
10
5
5
20

Similarly, the results of this audiogram fail to provide a diagnosis of hearing loss in either ear for VA purposes.  The Board does note, however, there were auditory shifts at the 500 and 4000 Hertz levels for the left ear, and at the 500, 1000, 2000, and 4000 Hertz levels for the right ear between the July 1986 and January 1989 audiograms.  Further, an April 1995 record notes the Veteran specifically denied any hearing loss.  

Following his separation from service, the available VA treatment records are completely silent regarding any complaints or treatment for these disorders.  There are no references to either a cervical spine or lumbar spine disorder, or a diagnosis of bilateral hearing loss in these treatment records.  Moreover, the Board finds it significant that there are not even relevant complaints pertaining to these claims in the VA treatment records.  

In fact, the only evidence in support of the Veteran's claim of entitlement to service connection for these disorders are his own lay statements.  The Board notes he is certainly competent to proclaim having experienced relevant symptoms commonly associated with lumbar and cervical spine disorders such as pain.  He is also competent to report difficulty hearing.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  The Veteran can also certainly attest to the date of onset of these claimed disorder and their continuation since his military service.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the presence of the claimed disability, including during service, even where not corroborated by contemporaneous medical evidence such as treatment records.)  However, as set out above, VA treatment records fail to provide current diagnoses or recurrent symptoms of the claimed disorders.  Moreover, because he failed to report for the VA examination, there is no competent medical evidence either linking the disability to service or showing that the conditions were qualifying chronic disabilities per 38 C.F.R. § 3.317.  Accordingly, the evidentiary record tends to make it more likely that he does not have current lumbar or cervical spine disorders, or bilateral hearing loss upon which a grant of service connection can be based.  See Brammer, 3 Vet. App. at 225; Romanowsky, 26 Vet. App. at 293; McClain, 21 Vet. App. at 321.  

The evidentiary record does not raise a reasonable doubt to be resolved in the Veteran's favor on the material issue in dispute-the presence of current disabilities.  Therefore, the claims must be denied.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304; see also 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287.

      Headaches and Tinnitus

Concerning the Veteran's claim of entitlement to service connection for headaches and tinnitus, service treatment records note numerous complaints of and treatment for headaches during service.  As for his tinnitus, there is one in-service notation in which the Veteran complained of ringing in his ears.  

Following his separation from service, however, the available VA treatment records are completely silent regarding any complaints or treatment for these disorders.  Nevertheless, as both headaches and tinnitus are capable of lay diagnosis, the Board concludes he currently suffers from these disorders.  As such, the remaining inquiry is whether they are attributable to his military service, to include the in-service symptoms.  

In February 2012, the Veteran was scheduled for VA examinations to determine the nature and etiology of the claimed disorders.  However, the Veteran failed to report for the scheduled VA examinations.  Where, as here, a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(b) (2014).  As such, there is simply no competent medical or lay evidence of record that attributes either the claimed headaches or tinnitus to his military service.  

The Board recognizes the Veteran is of the opinion that he has headaches and tinnitus that are attributable to service.  While a layperson, he is competent to opine as to matters that fall within the realm of common medical knowledge.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Such matters, however, do not include the etiology of his headaches or tinnitus, which requires medical expertise to resolve.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (noting that a lay claimant is not competent to provide evidence as to complex medical questions).  Finally, he has not asserted that he has experienced headaches and tinnitus on a persistent and recurrent basis since service.  Instead, his statements alleging that these disorders are due to his military service.  As such, the Veteran's lay assertions, standing alone, are insufficient to establish the required causal relationships.  Moreover, because he failed to report for the VA examination, there is no competent medical evidence either linking the disability to service or showing that the conditions were qualifying chronic disabilities per 38 C.F.R. § 3.317.  

In summary, the Board finds that the evidence of record is insufficient to warrant service connection for these claims.  

	Stomach Disorder

The record shows the Veteran has a current diagnosis of gastroesophageal reflux disorder (GERD).  The Veteran's service treatment records reflect complaints of stomach pain, vomiting and diarrhea beginning in 1982.  A January 1994 record provided a diagnosis of acute and viral mild gastroenteritis.  Thereafter, an April 1995 record specifically noted a diagnosis of GERD.  

There is no medical regarding the etiology of the Veteran's diagnosed GERD, specifically, that it may consider related to service in any way, to include reference to the in-service complaints noted above.  

In February 2012, the Veteran was scheduled for a VA examination to determine the nature and etiology of his claimed stomach disorder.  However, the Veteran failed to report for the scheduled VA examination.  Consequently, the Veteran's claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(b) (2014).  As such, there is simply no competent medical or lay evidence of record that attribute this disorder to his military service.  

The Board recognizes the Veteran himself is of the opinion that he has a stomach disorder, subsequently diagnosed as GERD that is attributable to his military service.  While a layperson, he is competent to opine as to matters that fall within the realm of common medical knowledge.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Such matters, however, do not include the etiology of his currently diagnosed GERD, which requires medical expertise to resolve.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (noting that a lay claimant is not competent to provide evidence as to complex medical questions).  As such, the Veteran's lay assertions, standing alone, are insufficient to establish the required causal relationship.  Moreover, because he failed to report for the VA examination, there is no competent medical evidence either linking the disability to service or showing that the conditions were qualifying chronic disabilities per 38 C.F.R. § 3.317.

In summary, the Board finds that the evidence of record is insufficient to warrant service connection for this claim.  


ORDER

Service connection for cervical spine disorder is denied. 

Service connection for thoracolumbar disorder is denied.  

Service connection for a stomach disorder is denied.  

Service connection for headaches is denied. 

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied.  


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


